Citation Nr: 0310988	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-14 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lipoma of the 
right forearm, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in November 2000.  Because of changes in the law, the 
case must again be remanded to the RO before it is ready for 
appellate review.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that the veteran's claim 
was remanded to the RO in November 2000.  Subsequent to that 
remand, the RO gathered additional evidence.  Upon receipt 
and review of the examination results, the RO concluded that 
a 10 percent rating was warranted for lipoma of the right 
forearm.  The veteran continued to seek a higher rating.  The 
RO subsequently issued a Supplemental Statement of the Case 
(SSOC) dated in March 2002 the SSOC discussed the RO's 
conclusions as to why a 10 percent rating and no higher was 
warranted.  The Board notes that the RO did not inform the 
veteran of the provisions of the VCAA or the application of 
the VCAA to his claim although the revised duty to assist 
regulations were sited.  In addition the RO did not advise 
him as to what evidence he needed to submit to substantiate 
his increased rating claim, and as to what evidence the RO 
would help him to obtain.  

The Board attempted to notify the veteran of the provisions 
of the VCAA and his obligations under the law by sending a 
letter dated in September 2002.  However, a recent decision 
of the United States Court of Appeals for the Federal Circuit 
has impacted the Board's authority to send this type of 
notification letter.  The decision noted that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," is contrary to 38 U.S.C.A. § 5103, which 
allows a one year period.  See, DAV v. Sec'y of Veterans 
Affairs, No 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 
(Fed. Cir. May 1, 2003).  Accordingly, the Board finds that 
VA has not satisfied its duty under the VCAA to notify and 
assist the veteran with regards to his claim.  

Additionally, the Board notes that the regulations regarding 
disability of the skin have recently been amended.  The 
veteran is entitled to the rating criteria that are most 
favorable to him.  See, Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The Board will remand this case for 
readjudication under both the old and the new rating criteria 
and a determination by the RO as to which is more favorable 
to the veteran.

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  
The RO should ensure that the notification 
requirements and development procedures 
contained in the VCAA are fully complied 
with and satisfied.  In particular, the RO 
should inform the veteran of the type of 
evidence required from him to substantiate 
his claim for an increased evaluation for 
lipoma of the right forearm.  He should be 
advised that such evidence needs to 
demonstrate that his disability meets the 
criteria for the next higher rating.  The 
veteran should also be informed that the RO 
will assist him in obtaining identified 
evidence, should he require such assistance.  

2.	The RO should then readjudicate the claim 
for an increased rating for lipoma of the 
right forearm.  If the benefits sought on 
appeal remain denied, a Supplemental 
Statement of the Case should be furnished to 
the veteran, and he should be afforded the 
appropriate period of time to respond.  The 
RO should specifically consider all evidence 
in the claims folder, and should address 
both the old and the new rating criteria for 
skin disabilities.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




